Title: To James Madison from James Leander Cathcart, 25 January 1803
From: Cathcart, James Leander
To: Madison, James


					
						(Dispatch No. 1.)
						Sir.
						Malta Jany. 25th. 1803
					
					I have the Honor to inform You that I sailed on board the Chesapeake from Leghorn roads on the 3d. of Novr. and arrived at Malta on the 20th. where we lay untill the 25th. of December when we got underway in company with the Enterprize schooner and proceeded to Syracuse in Sicily and return’d to this port on the 4th. inst. where we found the New York, who had arrived on the 29th. of December and the John Adams who had arrived from the Westward a few hours before us.  By these vessels we are informed that the Constellation proceeded direct for the United States in consequence of receiving orders from the Department of the Navy; this Frigate has been the last off Tripoli and she left that station last August.  Commodore Morris intends to proceed to Tunis with the Squadron under his command in a few days and from thence he intends to visit Algiers in consequence of letters which he has lately received from Mr. OBrion stating that the Dey of Algiers has refused to receive a cash payment in lieu of stores and has demanded one thousand barrels of Gun powder I suppose as part of our next year’s annuity, but as I have not been furnished with Copies of those letters I cannot be as correct as I could wish and refer you to Commodore Morris for further information.
					Commodore Morris has likewise received the translation of a letter said to be wrote by the Dey of Algiers to the President of the United States wherein he declares that he will not receive me as Consul of the United States: It is not for me to dictate to government on this or any other subject but as this refusal militates against me as an individual I request to refer you for my opinion to an inclosure in my dispatch No. 8 dated July 4th. 1802.
					It requires no great penetration to perceive that this letter is the act of the Jews & Mr. OBrion who are not desirous that any person should be appointed possessed of sufficient intelligence to investigate their iniquitous practices and the Jews are particularly interested in wishing to have the Consul of the United States entirely dependent on them.
					I can’t omit observing that in the letter from the Dey to the President is specified that the Dey makes the government of the United States a present of Capn. Morris & crew as an act of his good will and in Mr. OBrion’s Accompt dated November the 28th. 1802 is charged for the ransom of Captain Morris and crew 6,500 dollars  I confess I can’t perceive any peculiar mark of Friendship in charging the United States 6,500 dollars for what at the most exorbitant valuation was only worth 5000 dollars at Tripoli exclusive of his loading us with an Imaginary weight of obligation the value of which at some future period may be very considerable  I declare I cannot reconcile those absurdities.  Some years ago the Government of Great Britain appointed Mr. Fraser their Consul general at Algiers.  On his arrival at that Place the Dey refused to receive him in consequence of his being informed that he was a man who would not put up with the least insult national or personal.  The commander that took him to Algiers informd the Dey, that he was order’d by his government to establish Mr. Fraser in his office, that as the Dey did not think proper to receive him he would take his predecessor away likewise and the Place should remain vacant untill the will of his master was known.  The Government of that Kingdom took no further notice of Algiers untill the Dey wrote to the King and requested him to appoint a Consul when Mr Fraser was sent there again and received and remaind there untill he was superceeded by Mr. Benton who when he was appointed was resident Consul at Tripoli.
					The copy of your letters of the 27 of July last, I received on the 6th. of Decr:  As the New York deliver’d to Mr. OBrion the original long before I received the copy. No doubt he has acted as you desired and has informed you of the result.  I have not had an opportunity.  Yours of the 22d. of August I had the Honor to receive the same day and in answer beg leave to inform you that I have not had it in my power to transact any of the business entrusted to my guidance but will punctually obey my instructions in every respect whenever the Commodore thinks proper to put it in my power.
					The engagement reported to have taken place between the Boston and some Cruisers of Tunis must be class’d among the many idle stories related by men who reap a benefit from deception?  Nothing of the kind ever happen’d.
					By my last dispatch (a copy of which is enclosed) you are informed that the position, taken by the brother of the reigning Bashaw of Tripoli, before the arrival of Commodore Morris, joined to Sweden having concluded a dishonourable peace with that Regency, render’d it necessary, to discard any measures that might have been in contemplation before that period.  This was done in a manner, that will neither tarnish our honor, or injure our interest’s.
					Commodore Morris having received information that the Imperial Polacre Paolina Capn. Lucca Radich was loading for Tripoli on the 15th. inst: sent the Schooner Enterprize out to wait for her who captur’d her on the 17th. and brought her in here on the morning of the 18th. inst: where She remains for adjudication.
					I have not received any intelligence from Barbary since my last except the enclosed letter from Mr. Nissen of the 22d. of October  As Messrs. OBrion & Eaton have both wrote to Commodore Morris since that period I refer you to him for information
					While I remain in this station you may depend Sir upon my zeal and exertion so far as is dependent upon me & I am furnished with the means, but much more depends upon Commodore Morris than upon me.  I shall take a pleasure in rendering him every service in my power.  What ever Consul is appointed, should the President not think proper to continue me in office it will be necessary to give him all necessary information from the department of State as Mr. OBrion informed Capt. John Shaw of the George Washington that he would be da—n’d before he would leave a paper in the Office or give any Consul that would be appointed the least information that he might conduct our affairs as he pleases (and to make use of his own expression) that he might go to hell his own way.  Should Capt. Shaw be at the seat of Government by interrogating him probably he might relate some other circumstances serving to prove that the sooner Mr. OBrion is removed the better.  It would have been many thousands of dollars to our advantage had he never been appointed and at this moment the Barbary States and Algiers in particular would not suppose that we are glad to maintain our Peace with them upon any terms how ever degrading and exorbitant.  With Heart felt pain I again beg leave to reiterate that if we do not act with more energy, dispatch, and decision than we have done, that we will very soon loose the little importance we have taken such pains to assume and will ultimately sink into contempt and be treated in the same unworthy manner that the Danes & Sweedes are.  I have the Honor to subscribe myself with the greatest Respect and esteem Sir, Your Most Obnt. Servt.
					
						James Lear: Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
